  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
        Plaintiffs,                )
                                   )        CIVIL ACTION NO.
        v.                         )          2:14cv601-MHT
                                   )               (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
        Defendants.                )

                               ORDER

    This court has under submission the parties’ joint

oral motion to modify the Phase 1 consent decree.              See

Order (doc. no. 2637) at 1.            Based on the entire record

before the court, including the parties’ joint notice

(doc. no. 2605), joint statement (doc. no. 2629), and

joint        brief   (doc.   no.   2641),     as   well   as   the

on-the-record hearings on September 6 and October 21,

2019, it is ORDERED that the oral motion for proposed

modification (doc. no. 2637) is preliminarily granted,
with final approval subject to a hearing, to be set

later, and review by the court of any objections to or

comments about its terms submitted by class members, as

further described below.

                                           ***

       The    court    grants    preliminarily          approval    of   the

proposed modification now for two reasons.

       First, the court grants preliminary approval of the

proposed      modification       so    that      ADOC   can   immediately

begin to bring its prisons into compliance with the ADA

and the Rehabilitation Act.                 This is especially urgent

because       the     original    deadline        for    completion      has

already expired and is now set to be extended for more

than eight years.          See Joint Brief (doc. no. 2641) at

9.      The     court    notes    that       ADOC    agreed   to    “begin

completion” of the first phase of the ADA alterations

“[o]n or before October 1, 2019.”                    Joint Notice (doc.

no. 2605) at 2 ¶ 1.          The court is under the impression

that    the    first    phase    has       already   begun,   and   grants



                                       2
preliminary approval of the modification as written,

but the parties can correct the court if necessary.

     Further, the court grants preliminary approval of

the proposed modification to provide an opportunity for

class comment.         While the court agrees with the parties

that notice should be provided to the class, see Joint

Statement (doc. no. 2629) at 12 ¶ N, and agrees that

such notice should be posted in the law library and all

housing units, see Joint Brief (doc. no. 2641) at 1

n.1, the court disagrees that the form submitted to the

court, see Notice (doc. no. 2641-1), is sufficient, and

disagrees that a fairness hearing is not required, see

Joint Statement (doc. no. 2629) at 12 ¶ N.                       Given the

significance      of    the   proposed      changes      to    the   consent

decree, an opportunity to be heard is required by due

process.     Cf. Phase 1 Preliminary Settlement Approval

Order (doc. no. 532) at 3 (explaining that notice and

an   opportunity        to    be    heard    are   required          by   due

process).        The court will take up the content of the

notice     and     comment         form,    and    the        process     for

                                      3
distributing   and   collecting   these   forms,    in   a

subsequent order.

    DONE, this the 2nd day of December, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                           4
